 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY BARRETT,                                  Case No. 1:20-cv-01802-NONE-EPG (SAS)
12                         Plaintiff,
13           v.                                         ORDER REGARDING PLAINTIFF’S
                                                        OBJECTIONS TO FINDINGS AND
14    A. CIOLLI, et al.,                                RECOMMENDATIONS ENTERED ON MAY
                                                        4, 2021, AND GRANTING LEAVE TO
15                         Defendants.                  AMEND
16                                                      (ECF No. 12)
17
            Plaintiff Anthony Barrett (“Plaintiff”) is a federal inmate proceeding pro se and in forma
18
     pauperis in this civil rights action pursuant to Bivens v. Six Unknown Federal Narcotics Agents,
19
     403 U.S. 388 (1971).
20
            Plaintiff filed the complaint commencing this action on December 22, 2020. (ECF No. 1.)
21
     On April 5, 2021, the Court screened Plaintiff’s complaint and found that it failed to state any
22
     cognizable claims. (ECF No. 8.) The Court gave Plaintiff thirty days to either “a. File a First
23
     Amended Complaint; or b. Notify the Court in writing that he wants to stand on his complaint.”
24
     (Id. at 16.) On February 19, 2021, Plaintiff filed his First Amended Complaint. (ECF No. 9.)
25
            On May 4, 2021, the Court entered findings and recommendations recommending that this
26
     action proceed on Plaintiff’s Fifth Amendment claims for deprivation of property and deprivation
27
     of liberty without due process against Does 1 through 10 and on Plaintiff’s Eighth Amendment
28
                                                       1
 1   claims for unconstitutional conditions of confinement and deliberate indifference to serious

 2   medical needs against Does 1 through 10. (ECF No. 10.) The Court further recommended that all

 3   other claims and defendants be dismissed for failure to state a claim upon which relief may be

 4   granted. (Id.) Plaintiff was provided an opportunity to file objections to the findings and

 5   recommendations. (Id.)
            On May 21, 2021, Plaintiff filed his objections to the Court’s findings and
 6
     recommendations. (ECF No. 12.) In his objections, Plaintiff relies on factual allegations that were
 7
     not included in Plaintiff’s complaint. For example, Plaintiff states:
 8
            I believe that A. Ciolli can be held liable for violation of my rights not because he
 9          is the Warden, but because he actually participated in the deprivation of my
            property. It was the orders of A. Ciolli that denied me inadequate food which I
10          believe contributed to my current medical conditions. I was also denied exercise,
            proper sanitation personal hygiene, showers, medical and psychological care all
11          because the head official gave the orders. Even if A. Ciolli did not participate in
            everything that violated my rights, he played the main role of the official that went
12          against the policies that were in force and change them to fit his need at the time.
13
     (ECF No. 12 at 1.)
14
            Plaintiff’s objections contain new factual allegations that were not included in the original
15
     complaint or the First Amended Complaint. (See ECF Nos. 1, 9.) These factual allegations may
16
     be relevant to whether Plaintiff is able to state Fifth Amendment and/or Eighth Amendment
17
     claims against A. Ciolli. However, the Court cannot consider factual allegations in Plaintiff’s
18
     objections in deciding whether Plaintiff has stated any legal claims.
19
            The Court will therefore grant Plaintiff leave to file an amended complaint. The Court is
20   not vacating the findings and recommendations entered on May 4, 2021 at this time. If Plaintiff
21   files an amended complaint, the Court may vacate the pending findings and recommendations.
22          If Plaintiff chooses to file an amended complaint, he should include all factual allegations
23   against A. Ciolli related to his claims for deprivation of property and liberty without due process
24   and unconstitutional conditions of confinement. He should also include all factual allegations and
25   claims against other defendants that were already found cognizable. Plaintiff should describe

26   what each specific defendant did to violate his rights. If he does not know the name of a

27   defendant, he can call them “John Doe” or “Jane Doe” and describe them to the best of his ability.

28   If Plaintiff does not include facts in his amended complaint, they will not be considered in
                                                        2
 1   determining if Plaintiff’s amended complaint states any claims. Plaintiff is also reminded that a

 2   prison employee cannot be held liable under Bivens simply for supervising other employees.

 3   Ashcroft v. Iqbal, 556 U.S. 662, 676-77 (2009).

 4          If Plaintiff files an amended complaint, the Court will screen that complaint in due course.

 5   Plaintiff should note that although he has been given the opportunity to amend, it is not for the
     purpose of changing the nature of this suit or adding unrelated claims. George v. Smith, 507 F.3d
 6
     605, 607 (7th Cir. 2007) (no “buckshot” complaints). Additionally, Plaintiff is advised that an
 7
     amended complaint supersedes the original complaint, Lacey v. Maricopa County, 693 F.3d. 896,
 8
     907 n.1 (9th Cir. 2012) (en banc), and must be complete in itself without reference to the prior or
 9
     superseded pleading, Local Rule 220. Therefore, in an amended complaint, as in an original
10
     complaint, each claim and the involvement of each defendant must be sufficiently alleged. The
11
     amended complaint should be clearly and boldly titled “Second Amended Complaint,” refer to
12
     the appropriate case number, and be an original signed under penalty of perjury.
13
            Accordingly, IT IS HEREBY ORDERED that:
14
            1. The Clerk of Court shall send Plaintiff a civil rights complaint (prisoner complaint
15               form); and
16          2. Within thirty (30) days from the date of service of this order, Plaintiff may file a
17               Second Amended Complaint. Plaintiff shall caption the amended complaint “Second
18               Amended Complaint” and refer to the case number 1:20-cv-01802-NONE-EPG.
19
     IT IS SO ORDERED.
20
21      Dated:     May 24, 2021                                /s/
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                       3
